PER CURIAM.
Defendant, Shane Kopp, appeals the denial of his Motion to Correct Illegal Sentence as to amount of jail credit, pursuant to Fla. R.Crim. P. 3.800(a). We affirm in part and reverse in part, based on the State’s proper confession of error.
Kopp was sentenced to a term of eighteen months imprisonment, with credit for 62 days time served. Kopp contends that the 62 days, representing the period from June 15 to August 15, 2003, should be corrected to reflect 75 days credit for time served. The State responds that Kopp has miscalculated the number of days in this period. We agree with the State and affirm this part of the denial of Kopp’s motion. Kopp also urges that he was incorrectly denied credit for 143 days time served, from January 19 to June 10, 2003. The State concedes that Kopp was incarcerated during this period and requests that the order of denial regarding this part of Kopp’s motion be reversed. We agree and reverse the denial of Kopp’s motion as it relates to the 143 days from January 19 to June 10, 2003. We remand with directions to correct Kopp’s sentence to reflect the additional 143 days of credit for time served. See § 921.161(1), Fla. Stat. (2003); Smith v. State, 619 So.2d 994, 994 (Fla. 3d DCA 1993) (“[A] defendant is entitled to credit for all of the time he spent in the county jail before sentence^]”) (internal quotations omitted).
Affirmed in part, reversed in part, remanded with instructions.